DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a CON of US App# 14/925170 filed 10/28/2015 is acknowledged.
Claims 1-15 filed 1/17/2020 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020 and 6/19/2020 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] should be updated to reflect the abandoned status of the parent application, as shown above.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US20150358129A1), hereafter Ryu.

Regarding claim 1,
Ryu discloses a method (i.e. Fig. 5, 6) implemented by a network node (i.e. Fig. 7, anchor/management node 1070 and multiple base stations/eNBs/mmW base stations 106,108,130; Fig. 1), for transmitting synchronization sequences (i.e. beam sweeps) of a synchronization signal to one or more receiving wireless devices (UEs 102; Fig. 1).
Ryu shows determining multiple synchronization sequences (i.e. multiple beam sweeps by each base station and/or UE; paragraphs 32, 54-55; Fig. 5, 806-814), such that each synchronization sequence comprises a respective timing indication (i.e. Fig. 4; initial instance of an adjusted beam sweep 720) from which a timing of a forthcoming transmission event is derivable (i.e. subsequent/forthcoming beam sweep time derived from the adjusted periodicity/timing of the initial adjusted beam sweep is received; paragraphs 7-9, 47-50; Fig. 5, 810-814) and transmitting the synchronization sequences to the one or more wireless devices, at different points in time (i.e. Fig. 5, 812-816; paragraphs 47-58; beam sweeps are shown to be performed at different times by different active sets of base stations/UEs; i.e. subsequent/forthcoming beam sweep time derived from the adjusted periodicity/timing of the initial adjusted beam sweep is received).


Regarding claim 2-5,
Ryu discloses the multiple synchronization sequences are time dependent versions of a synchronization signal referring to one particular transmission event, determining the timing of the event (as shown above, adjusting the periodicity/time of a beam sweep) the transmission of the synchronization sequences constitutes a beam sweep where the synchronization sequences are transmitted in different directions (beam sweep entails transmitting beams in a plurality of directions; paragraphs 47-56).

Regarding claims 6 and 7,
Ryu discloses the timing indication in each synchronization sequence is relative to a time of transmission of the respective synchronization sequence and a reference clock (i.e. paragraph 51; timing offset from the synchronization/timing reference of eNB).

Regarding claim 10,
Ryu discloses the transmission event is a further transmission from the network node (adjusting periodicity of beam sweep for subsequent sweeps as shown above; i.e. paragraphs 47-56).

Regarding claim 11,
Ryu discloses the timing indications are encoded into the synchronization sequence (as shown above, i.e. via offset; paragraph 51).
5.	Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US20170244460A1), hereafter Li.

Regarding claim 14,
Li discloses a method (Fig. 2) of operation by a wireless device with respect to a wireless communication network (Fig. 1) comprising receiving a synchronization sequence transmitted by a network node of the wireless communication network in one among a plurality of beams transmitted sequentially in a beam sweep performed by the network node, the synchronization sequence being one in a set of synchronization sequences (Fig. 2, 201/201b/202/203; see also paragraphs 30-43; Fig. 3, 6-9; plurality of beam sweep patterns transmitted by server radio node 110 to client radio node 120).
Li further shows determining an index corresponding to the synchronization sequence, based on mapping information that maps individual ones of the synchronization sequences in the set of synchronization sequences to corresponding indexes (Fig. 3; paragraphs 35-45; Table 1; beacon sweeping pattern with index 0-7) and determining a time of an uplink transmission opportunity for the wireless device, in dependence on the index (Fig. 4, 402; paragraphs 44-45, 70; signals transmitted by client/uplink determined according to the determined time-spatial beam sweeping pattern).



Regarding claim 15,
Li discloses a method (Fig. 2) of operation by a network node of a wireless communication network (Fig. 1) comprising determining a set of synchronization sequences to be transmitted in a beam sweep, where each synchronization sequence maps to a corresponding index according to a defined mapping and the corresponding indexes are sequential and performing the beam sweep by sequentially transmitting the individual synchronization sequences in an order determined by their sequential indexes, each synchronization sequence transmitted in a respective beam, among a plurality of beams comprised in the beam sweep (Fig. 2, 201/201b/202/203; see also paragraphs 30-43; Fig. 3, 6-9; plurality of beam sweep patterns transmitted by server radio node 110 to client radio node 120; Fig. 3; paragraphs 35-45; Table 1; beacon sweeping pattern with index 0-7).











Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Jung (USP9215650B2).

Regarding claims 8 and 9,
Ryu does not expressly disclose the transmission event is a reserved time slot/random access window where the wireless device is allowed to transmit.
Jung discloses an uplink control method and apparatus in wireless communication system (Title) in which random access process is performed by transmitting multiple times in multiple directions between BS and MS in the system supporting beamforming (Col. 1, lines 41-59; Col. 2, lines 26-39).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ryu by providing for random access using beam sweeping operation, as shown by Jung, thereby enhancing channel quality with a more efficient beam training scheme.

	
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Iacono et al. (USP8265702B2).
Regarding claim 12,
Though Ryu does not expressly disclose a set of dissimilar synchronization sequences, it would be understood from the cited disclosure that beam sweep periodicity adjustments would occur independently for each base station/eNB/mmW base station, with varying adjustments.  Ryu also does not expressly show the multiple sequences belong to a set of dissimilar synchronization sequences respectively mapped to the timing of the forthcoming transmission event.
However, Iacono discloses facilitating wireless communication in a sectored service area (Title) that provides collision (defining the same time) avoidance for beam sweeping systems (i.e. Fig. 2, 3; Col. 4-5, lines 27-15; Col. 7, lines 10-67).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ryu by providing collision avoidance for dissimilar beam sweeping adjustment defined to be the same time, as shown by Iacono, thereby facilitating a high degree of service flexibility for such systems.

Regarding claim 13,
The combination of Ryu and Iacono show dissimilar sequences are indexed, mapping to the timing of the forthcoming transmission event, where obtaining the timing indication from any received one of the dissimilar sequences comprises using the index to obtain the timing indication (as shown above, i.e. via offset; paragraph 51).  See motivation above.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477